Citation Nr: 1544938	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a back disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from March 1981 to October 1996.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In October 2014, the Board denied the claim for service connection for a back disability.  In June 2015, the United States Court of Appeals for Veterans Claims (Court) granted a May 2015 Joint Motion of Remand (Joint Motion) by counsel for VA and the Veteran to vacate the Board's decision denying service connection for a back disability, and remanded the claim to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in May 2013 for further development, including to obtain a medical nexus opinion concerning the etiology of the Veteran's back disability; specifically, to determine whether the claimed disability (any current back disability, regardless of whether it concerned the cervical, thoracic, or lumbar spine) was due to a purported slip-and-fall injury in service while stationed aboard the USS Michigan or, instead, due to an intercurrent workplace injury sustained since his service.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in May 2013, at which time he was diagnosed as having degenerative disc disease with facet arthropathy of the lumbar spine.  A detailed history of the Veteran's back trouble was included in the examination report, including his alleged in-service injury and post-service work accident.  The full battery of range of motion testing was performed, as well as sensory, muscle strength, and reflex testing.  The examiner indicated that the Veteran exhibited radiculopathy symptoms in the right lower extremity.  Magnetic resonance imaging (MRI) from September 2011 was summarized, which documented the Veteran's arthritic condition.

The examiner ultimately determined, however, that the degenerative disc disease was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's claimed injury in service, specifically his alleged slip-and-fall incident in 1986 while aboard the USS Michigan.  The rationale given included a complete summary of his relevant, documented back treatment since 2002.  The examiner reasoned that, after the alleged fall in 1986, the Veteran was still able to complete another 10 years of military service.  The examiner also emphasized that, even after eventual discharge from service, the Veteran was also able to continue working in a physically demanding job for another 12 years in various roles in construction.  In addition, the examiner cited the significant back-related findings which were documented after the Veteran's intercurrent, work-related accident in May 2009, which represented the first time he had any disc bulges or herniation documented.  The examiner concluded that the documented medical evidence showed no evidence of functional impairment due to a back condition prior to the work-related injury, so he completely disassociated the Veteran's present-day disability from the injury in service, instead attributing it entirely to the additional injury since service.

Based largely on the May 2013 VA examination report, the Board denied the Veteran's claim of entitlement to service connection for a back disability in October 2014.  

In June 2015, the Court granted a May 2015 Joint Motion by counsel for VA and the Veteran to vacate the Board's October 2014 decision denying service connection for a back disability, and remanded the claim to the Board.  First, the Joint Motion indicated that the Board's October 2014 decision failed to substantially comply with its own May 2013 remand instructions, because despite the May 2013 remand instructions explicitly directing the VA examiner to provide an opinion on the Veteran's back disability as a whole regardless of spinal segment, the May 2013 VA examination report only addressed the Veteran's thoracolumbar spine.  This omission was problematic because (1) the Veteran had been previously diagnosed with minor spondylitis of the cervical spine in February 2002 and September 2003; (2) the evidence indicated a cervical spine condition predated the Veteran's workplace injury in 2009; (3) the Veteran was noted to have a calcification of a disc on his lumbar spine; and (4) the Board itself even mentioned that this calcified disc may have represented an old injury, possibly one that occurred in military service.

In addition, the Joint Motion found that the Board failed to satisfy its duty to
assist the Veteran in obtaining records identified in the record, to include
Social Security Administration (SSA) disability records and workman's
compensation records, particularly an orthopedic surgeon's records
regarding the Veteran's degenerative disc disease.

The Board agrees.  When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board also notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Board cannot say the SSA records in his case are not relevant, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  The record also suggests that there may be outstanding workman's compensation records.  As there is a possibility that those records could help substantiate the Veteran's claim, those records should be obtained on remand and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Board agrees that the development actions requested in the May 2013 remand directives were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The Board's May 2013 remand directives  instructed the VA examiner to determine whether any current back disability (regardless of whether it concerned the cervical, thoracic, or lumbar spine) was due to a purported slip-and-fall injury in service while stationed aboard the USS Michigan or, instead, due to an intercurrent workplace injury sustained since his service.  However, as discussed above, the May 2013 VA examination report only discussed the thoracolumbar spine.  Accordingly, the opinion is inadequate and a remand is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the physical or electronic claims file.
 
2.  Obtain all outstanding private medical treatment records, to include workman's compensation records, and ask the Veteran about the existence of any outstanding private treatment records.  All efforts to obtain these records must be documented to inclusion in the physical or electronic claims file.

3.  Upon receipt of all additional records, schedule an appropriate VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's back disability.  He is hereby advised that failure to report for this VA examination, without good cause, may have adverse consequences on this pending claim since this will result in deciding this claim based on the existing evidence of record.  See 38 C.F.R. § 3.655.

The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

Based on a comprehensive review of the claims file, as well as the clinical examination of the Veteran, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that any current back disability (regardless of the segment of the spine affected, cervical, thoracic or lumbar) is related or attributable to the slip-and-fall injury the Veteran alleges to have sustained in 1986 while stationed aboard the USS Michigan, or whether the disability(ies) is/are more likely the result of the more recent workplace injury in 2009.  In providing these opinions, the examiner is asked to note that the Veteran had been previously diagnosed with minor spondylitis of the cervical spine in February 2002 and September 2003; that the evidence indicated a cervical spine condition predated the Veteran's workplace injury in 2009; and that the Veteran was noted to have a calcification of a disc on his lumbar spine.

It is therefore essential that the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

4.  Readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, then send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




